 



Exhibit 10.27
TWELFTH AMENDMENT
TO THE
DYNEGY INC. RETIREMENT PLAN
This Twelfth Amendment to the Dynegy Inc. Retirement Plan is made and entered
into by Dynegy Inc., a Delaware corporation (the “Company”) this 4th day of
December, 2007, effective as provided herein.
WITNESSETH:
WHEREAS, the Company has previously adopted the Dynegy Inc. Retirement Plan,
restated as of December 1, 2001 and as subsequently amended (the “Plan”); and
WHEREAS, the Company and its delegates is authorized and empowered to amend the
Plan pursuant to Section 15.1 of the Plan; and
WHEREAS, the Dynegy Inc. Benefit Plans Committee met and approved on August 23,
2007 certain changes to the Plan for compliance with the Pension Protection Act
of 2006 (“PPA”) and the Company desires to approve the specific Plan amendments
for these changes; and
WHEREAS, the Company desires to reflect vesting service credit for certain
employees hired from certain companies on or before December 31, 2007.

 





--------------------------------------------------------------------------------



 



I.
NOW, THEREFORE, the Plan is hereby amended as of January 1, 2008 except as
otherwise provided herein as follows:
Section 1.1 is amended by adding a new subsection, Section 1.1(47A), immediately
following Section 1.1(47A), as follows:

  “(47A)  
Qualified Optional Survivor Annuity: An annuity for the life of the Participant
with a survivor annuity for the life of the spouse which is equal to 75% of the
annuity which is payable during the joint lives of the Participant and the
spouse that is the Actuarial Equivalent of the standard form of benefit and that
is provided in compliance with section 417(g) of the Code commencing as of
January 1, 2008.”

II.
Section 1.1(8) is amended by deleting the first sentence and replacing it with
the following:
“The annual rate of interest determined in accordance with Code
Section 417(e)(3)(c) for the lookback month preceding the first day of the
stability period. For purposes of this Paragraph, prior to January 1, 2008, the
annual rate was the rate of interest on 30-year treasury securities. On and
after January 1, 2008, the annual rate is the adjusted first, second and third
segment rates applied under rules similar to the rules of Code
Section 430(h)(2)(C) for the month before the date of the distribution or such
other time as the Secretary of the Treasury may prescribe by regulation. For
purposes of this Paragraph, the adjusted first, second and third segment rates
are the first, second and third segment rates which would be determined under
Code Section 430(h)(2)(c) if (i) Code Section 430(h)(2)(D) were applied by
substituting the average yields for the month described in clause (ii) for the
average yields for the 24-month period described in such section; (ii) Code
Section 430(h)(2)(G)(i)(II) were applied by substituting “section
417(e)(3)(A)(ii)(II)” for “section 412(b)(5)(B)(ii)(II)”; and (iii) the
applicable percentage under Code Section 430(h)(2)(G) were determined in
accordance with the following table:

          For Plan Year   Applicable Percentage            
2008
    20 %          
2009
    40 %          
2010
    60 %          
2011
    80 %”

 

2



--------------------------------------------------------------------------------



 



III.
Section 1.1(50) of the Plan is amended in its entirety to provide as follows,
effective as of January 1, 2007:

  “(50)  
Service: The period of an individual’s employment with the Employer or a
Controlled Entity. In no event shall Service include any period of service with
a corporation or other entity prior to the date it became a Controlled Entity or
after it ceases to be a Controlled Entity except to the extent required by law;
provided, however, that each individual who was employed by LS Power Generation,
LLC, LS Power Development, LLC or LS Power Company, LLC (each an ‘LS Power
Entity’) immediately prior to the ‘Effective’ Time’ (as defined below) and who
subsequently becomes employed by an Employer after the Effective Time on or
before December 31, 2007, shall be credited with Service solely for purposes of
determining such individual’s Vesting Service under paragraph D-10 of Appendix D
to the Plan based upon his original date of hire with an LS Power Entity; and
further provided, that each individual who was employed by Wood Group Power
Operations, Inc., Worley Parsons Group, Inc., North American Energy Services Co.
, Prime South, Inc. or General Electric International, Inc. (each a ‘Prior
Company’), who terminates employment with a Prior Company after the Effective
Time and on or before December 31, 2007, and who becomes employed by an Employer
on or before December 31, 2007, shall be credited with Service solely for
purposes of determining such individual’s Vesting Service under paragraph D-10
of Appendix D to the Plan based upon his original date of hire with the Prior
Company. For purposes of this Section 1.1(50) of the Plan, ‘Effective Time’
shall mean the Effective Time specified in that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acqusition, Inc., executed September 14, 2006;”

IV.
Section 8.2(c)(3)(B) is amended by deleting the first sentence and replacing it
with the following:
“The term ‘Qualified Election’ shall mean an election to waive the applicable
standard form of annuity and, effective January 1, 2008, to elect or waive the
Qualified Optional Survivor Annuity.”

 

3



--------------------------------------------------------------------------------



 



V.
Section 8.5 is amended by inserting the phrase “or the Qualified Optional
Survivor Annuity” after the phrase “in the standard benefit form set forth in
Section 8.3” in the first sentence.
VI.
Appendix D, Section D-10 is amended by deleting the vesting schedule and
replacing it with the following:
“For a Participant with an Hour of Service on or after January 1, 2008:

          Completion of Vesting Service   Percentage Vested Interest  
Less than 1 year
    0 %
1 year
    33 %
2 years
    67 %
3 years or more
    100 %

For Participants who have not completed an Hour of Service after December 31,
2007:

          Completion of Vesting Service   Percentage Vested Interest  
Less than 1 year
    0 %
1 year
    25 %
2 years
    50 %
3 years
    750 %
4 years or more
    100 %”

VII.
Appendix D, Section D-14 is amended by deleting the third sentence and replacing
it with the following:
“Any Participant may elect not to receive his Portable Retirement Benefit in the
standard form described above, whichever is applicable to him, and instead
elect, commencing January 1, 2008, the Qualified Optional Survivor Annuity, or
instead elect to have such benefit paid in the form of a single lump sum cash
payment.”

 

4



--------------------------------------------------------------------------------



 



VIII.
Appendix D, Section D-20(a) is amended by inserting the phrase “, Qualified
Optional Survivor Annuity” after the phrase “In lieu of the standard” in the
first sentence.
IX.
Appendix E, Section 1.5 is amended by adding at the end of the first sentence:
“for dates of distribution prior to January 1, 2008 and, effective January 1,
2008, the annual rate of interest determined in accordance with section
417(e)(3)(c) for the lookback month preceding the first day of the stability
period.”
X.
Appendix E, Section 1.6 is amended by adding at the end the following:
“and, effective as of January 1, 2008, means the applicable section 417(e)(3) of
the Code mortality table.”
XI.
Appendix E, Section 8.4 is amended by deleting such section and replacing it
with the following:
“8.4 Election Concerning Form of Benefit. (DMS Plan Section 8.4) Any participant
who would otherwise receive the standard form of benefit described in
Section 8.3 or, effective January 1, 2008, the Qualified Optional Survivor
Annuity described in Section 8.2(c)(3)(B), may elect not to take his benefit in
such forms by properly executing and filing the benefit election form prescribed
by the Committee during the Election Period described in Appendix Section 8.2(c)
as a qualified election described in Section 8.2(c)(3)(B).”
XII.
Appendix F, Section 1.1(4) is amended by deleting the first sentence and
replacing it with the following:
“The annual rate of interest determined in accordance with Code
Section 417(e)(3)(C) for the lookback month preceding the first day of the
stability period and as otherwise provided in Section 1.1(8) of the Plan.”

 

5



--------------------------------------------------------------------------------



 



XIII.
Appendix F, Section 7.2(c)(4)(B) is amended by adding at the end of the first
sentence the following:
“And, effective as of January 1, 2008, to elect or waive the Qualified Optional
Survivor Annuity.”
XIV.
Appendix F, Section 7.4 is amended by adding at the end the following:
“or, effective as of January 1, 2008, as a Qualified Optional Survivor Annuity:”
XV.
Appendix F, Section 7.5 is amended by inserting the phrase “or the Qualified
Optional Survivor Annuity” after the phrase “in the standard benefit form set
forth in Section 7.3” in the first sentence.
XVI.
Except as amended herein, the provisions of the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, this Twelfth Amendment has been executed by the duly
designated officer and is effective as of the dates set forth hereinabove.

            Dynegy Inc.
      By:   /s/ Julius Cox         Title: Chairman, Dynegy Benefit Plans
Committee            

 

6